Citation Nr: 0113385	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from April 30, 1996 to May 31, 2000, and in excess of 
10 percent on and after June 1, 2000 for cervical spine 
strain with degenerative arthritis (formerly cervical spine 
strain with limitation of motion).

2.  Entitlement to service connection for malocclusion with 
temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
June 1990.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for limited motion of the 
temporomandibular articulation.  

In December 1996 the RO, in pertinent part, granted 
entitlement to service connection for cervical strain with 
limitation of motion as secondary to service-connected 
Morton's neuroma of the right foot, postoperative, with 
assignment of a 20 percent evaluation effective from April 
30, 1996.

By rating decision dated in May 2000 the RO decreased the 
evaluation of cervical spine strain with limitation of motion 
from 20 percent to zero percent, effective June 1, 2000.  In 
September 2000 the RO increased the evaluation of disability 
of the cervical spine recharacterized as cervical spine 
strain with degenerative arthritis to 10 percent effective 
June 1, 2000.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in February 
2001, a transcript of which has been associated with the 
claims file.




The issue of service connection for malocclusion with TMJ 
dysfunction is addressed in the remand portion of this 
decision.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The probative medical evidence demonstrates that from 
April 30, 1996 and March 7, 2000, the cervical spine 
disability was productive of moderate limitation of motion 
with additional functional loss due to pain or other 
pathology.

2.  The probative medical evidence of record shows that from 
March 7, 2000 to May 31, 2000, the cervical spine disability 
was productive of not more than moderate disablement with no 
additional functional loss due to pain or other pathology.

3.  The probative medical evidence demonstrates that on and 
after June 1, 2000, the cervical spine disability was 
productive of not more than slight limitation of motion with 
no additional functional loss due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent from 
April 30, 1996 to March 7, 2000 for cervical spine strain 
with degenerative arthritis (formerly cervical spine strain 
with limitation of motion) have been met.  38 U.S.C.A. § 1155 
(West 1991);Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5290 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical spine strain with degenerative arthritis 
(formerly cervical spine strain with limitation of motion) 
from March 8, 2000 to May 31, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5290 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for cervical spine strain with degenerative arthritis 
(formerly cervical spine strain with limitation of motion) on 
and after June 1, 2000 have not been met.  38 U.S.C.A. § 1155 
(West 1991); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An October 30, 1996 VA medical examination report shows the 
veteran complained of neck pain.  She stated that sitting for 
more than twenty minutes or lifting anything over five 
pounds, stretching and reaching above or below the waistline, 
or typing anything for more than three minutes increased the 
neck pain. 

On examination the examiner noted that the veteran's posture 
was abnormal with a tendency to hold her neck in a somewhat 
forward position.  Cervical spine motion was associated with 
pain on all active and passive motion.  Forward bending was 
to 60 degrees; lateral bending left was to 35 degrees and 45 
degrees to the right.  Extension was to 40 degrees, also with 
pain.  Sensation was intact.  Both biceps and triceps jerks 
were equal and 1+, and plantars were down-going.  X-rays 
revealed normal findings.  The diagnosis was neck pain, 
strain and limited motion.  The examiner noted that the neck 
strain was related to use of crutches for the right foot 
disability.


In November 1999 the veteran filed a claim for an increase in 
her service-connected cervical spine disability.  She 
asserted she was experiencing a decrease in range of motion, 
and an increase in the severity of pain.  She noted that she 
was receiving all of her medical treatment at the Denver VA 
Medical Center.

A March 8, 2000 VA medical examination report shows the 
veteran reported no specific injuries to her neck but rather 
the onset of discomfort after an injection of cortisone into 
her right shoulder.  She further reported having daily spasms 
in her back and upper neck region.  

She needed to move her head around after working at the 
computer for twenty minutes.  She avoided lifting overhead 
and she had not had any treatment on her neck within the last 
year.

On physical examination, she had full range of motion of her 
cervical spine.  Forward flexion was 0 to 65 degrees, 
backward extension was 0 to 50 degrees, lateral rotation was 
0 to 55 degrees and lateral flexion was 0 to 40 degrees.  Her 
upper extremity reflexes were 2+ and symmetrical at the 
bicipital and brachial radialis level.  Her strength was 5/5 
and symmetrical.  Her sensory examination was intact to both 
pinprick and light touch in all upper extremity dermatomes.

As part of the DeLuca evaluation, the examiner noted that 
there was no evidence of fatigability, weakened movement, 
incoordination, functional loss of range of motion or further 
pain.  She was diagnosed with mild chronic strain of the 
cervical spine with normal examination, and radiographic 
evidence of degenerative arthritis.

In March 2000 the veteran was seen at the Chiropractic North 
Clinic.  Examination revealed evidence of pain at C3 with 
bilateral rotation, and there was slight limitation of motion 
on flexion of 60 degrees, and a decrease from normal of 5 
degrees.



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the cervical spine.  A 30 percent evaluation may 
be assigned for favorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287 (2000).  

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Slight limitation of motion is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5290 (2000).  It is noted that 30 percent is the maximum 
rating provided under this Code.

A noncompensable evaluation may be assigned for 
postoperative, cured, intervertebral disc syndrome.  A 10 
percent evaluation may be assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation may be assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  


A 40 percent evaluation may be assigned for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.  A 60 percent evaluation may be assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a; Diagnostic Code 5293 (2000).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2000).


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003.  It states that degenerative (traumatic) arthritis 
established by X-ray findings is to be rated based on 
limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When limitation of the part 
affected is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

In August 1998 the VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, the General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.


The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 
206.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by her to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist as mandated by the VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  In that regard, the veteran was 
afforded a VA examination in March 2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

Congress passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and her 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand of the case to the RO for adjudication of her 
claim for increased compensation benefits under the new law 
would only serve to further delay resolution of her claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


I.  Entitlement to an evaluation in excess of 20 percent from 
April 30, 1996 to May 31, 2000 for a cervical spine 
disability.

The Board's review of the evidentiary record discloses that 
the veteran's cervical spine disability was initially 
evaluated as 20 percent disabling from April 30, 1996 to May 
31, 2000 under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The Board finds that the 20 percent evaluation under 
Diagnostic Code 5290 was appropriately assigned based on the 
evidence of record during part of the rating period of time. 

The medical evidence of record regarding the veteran's 
cervical spine disability prior to June 1, 2000 primarily 
consists of the October 30, 1996 and March 8, 2000 VA 
examinations, and private medical reports dated in March 
2000.  

The October 1996 VA examination shows the veteran had limited 
motion, pain and strain of the neck.  The ranges of motion 
described by the examiner was indicative of not more than 
moderate limitation of motion; forward bending was 60 
degrees, lateral bending to the left was 35 degrees, and to 
the right was 45 degrees and extension was 40 degrees; and x-
rays showed normal findings.  

The March 8, 2000 VA examination revealed mild chronic strain 
of the cervical spine with a normal examination, and 
radiographic evidence.  The March 2000 private examination 
reports showed the range of motion was normal except for 
slight limitation on flexion.

In order to warrant the maximum evaluation of 30 percent 
under Diagnostic Code 5290, the medical evidence must show 
severe limitation of motion of the cervical spine, and such 
is not shown in the record in this instance.  Based on the 
evidence, the Board finds that an evaluation in excess of 20 
percent for the veteran's cervical spine disability was not 
warranted under Diagnostic Code 5290 for the period of time 
in question.

Further, the Board notes that an evaluation in excess of 20 
percent under Diagnostic Code 5287 is not warranted because 
unfavorable or favorable ankylosis of the cervical spine has 
not been shown in the medical evidence.  Moreover, service 
connection has not been granted for degenerative disc disease 
of the cervical spine, therefore, the criteria under 
Diagnostic Code 5293 are not for application.




As the veteran has not been granted the maximum schedular 
evaluation assignable under Diagnostic Code 5290 for cervical 
spine disability, application of the criteria referable to 
functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca, supra, for the purpose of increased 
evaluation is warranted.  

In this regard, the Board finds that the pertinent VA medical 
examination of record does not provide a basis for concluding 
that the veteran's cervical spine disability is characterized 
by a level of functional loss due to pain, in order to 
warrant an evaluation in excess of 20 percent.  

The VA examiner on October 30, 1996 noted that cervical spine 
motion was associated with pain on all active and passive 
motion; and the veteran described functional limitations due 
to pain.  

The VA examiner, during the most recent VA examination on 
March 8, 2000 noted that there was no evidence of 
fatigability, weakened movement, incoordination, functional 
loss of range of motion or further pain.  She was diagnosed 
with mild chronic strain of the cervical spine with normal 
examination and radiographic evidence.  See 38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994); see also 
38 C.F.R. § 4.45; see also Johnson and DeLuca, both supra.  

The Board is of the opinion that from October 30, 1996, the 
evidentiary record clearly demonstrated additional functional 
loss due to pain or other pathology, thereby warranting 
entitlement to the maximum schedular evaluation of 30 percent 
for the cervical spine disability under Diagnostic Code 5290 
through March 7, 2000, the day before the March 8, 2000 VA 
examination which no longer demonstrated disablement of the 
cervical spine contemplated in the 30 percent evaluation.  
Accordingly, the granted 20 percent evaluation should remain 
intact through May 31, 2000.


Entitlement to an evaluation in excess of 10 percent 
on and after June 1, 2000 for a cervical spine disability

The RO reduced the evaluation for the veteran's cervical 
spine disability from 20 percent to 10 percent under 
Diagnostic Code 5290 effective June 1, 2000.  The veteran 
asserts that her cervical spine disability warrants an 
evaluation greater than the 10 percent assigned for the 
period in question.  

Under diagnostic code 5290, a 10 percent evaluation is 
assigned where there is slight limitation of motion of the 
cervical spine.  A 20 percent evaluation requires that there 
be moderate limitation of motion of the cervical spine.  

Upon review of the medical evidence for the period on and 
after June 1, 2000, the Board finds that the veteran's 
symptomatology was productive of not more than slight 
limitation of motion thereby warranting an evaluation of 10 
percent.  The most recent VA examination undertaken in March 
2000 revealed the veteran had mild chronic strain of the 
cervical spine with a normal examination and radiographic 
evidence.  

Moreover, the veteran's symptomatology as reported in the 
private medical treatment records more nearly approximates 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5290 in that the symptomatology described by the 
examiner is indicative of not more than slight symptoms.  
Therefore, an evaluation in excess of 10 percent for a 
cervical spine disability is not warranted under Diagnostic 
Code 5290 on and after June 1, 2000.

The Board has considered whether an evaluation in excess of 
10 percent is warranted under Diagnostic Codes 5287 and 5293 
for the period on and after June 1, 2000, and find it is not 
because there is no evidence of unfavorable or favorable 
ankylosis of the cervical spine or disc disease.


Moreover, in this instance, the Board has considered whether 
the veteran should be rated higher than 10 percent for the 
period on and after June 1, 2000 based on the Court's 
pronouncements in DeLuca, supra.  

While functional loss and pain on motion must be considered 
in the evaluation of service-connected musculoskeletal 
disabilities under DeLuca, it is the conclusion of the Board 
that the medical evidence for the period on and after June 1, 
2000 does not contain objective pathology demonstrative of 
functional loss due to pain which would warrant assignment of 
an evaluation in excess of 10 percent for the cervical spine 
disability under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 
4.59.  See DeLuca, supra. 

The Board notes that the veteran has asserted that she 
experiences decreased motion and increased pain.  A lay 
person can provide evidence of visible symptoms.  Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

As noted above, the Board finds no evidentiary basis has been 
presented upon which to predicate assignment of an evaluation 
in excess of 10 percent based on functional loss due to pain 
or due to flare-ups on and after June 1, 2000.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the disability of the 
cervical spine on and after June 1, 2000.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).

The Board's evaluation of the appellant's cervical spine 
disability as reported above is consistent with the 
assignment of "staged" ratings.  See Fenderson, supra.



Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO considered the issue of assignment of an extraschedular 
evaluation and provided the criteria for it, the RO did not 
grant the veteran an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her cervical spine disability during 
the rating periods of time in question.  No evidentiary basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation of 30 percent from April 
30, 1996 to March 7, 2000, for cervical spine strain with 
degenerative arthritis (formerly cervical spine strain with 
limitation of motion) is granted, subject to governing 
criteria applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent for 
cervical spine strain with degenerative arthritis (formerly 
cervical spine strain with limitation of motion) from October 
8, 2000 to May 31, 2000 is denied.

Entitlement to an evaluation in excess of 10 percent for 
cervical spine strain with degenerative arthritis (formerly 
cervical spine strain with limitation of motion) on and after 
June 1, 2000 is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of entitlement and not yet final as of this 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In that regard, the Board notes that in-service dental 
records show x-rays were taken which suggest the veteran had 
pain of the lower anterior coming from malocclusion.  It was 
noted that an occlusive orthopedic appliance was inserted and 
subsequently adjusted by moving it farther forward.  The 
veteran complained that she could not wear the appliance 
because of increased pain in lower anterior, among other 
things.

VA conducted bilateral TMJ, open and closed mouth x-rays of 
the veteran in August 1995.  The examiner recommended a 
magnetic resonance imaging (MRI).  

There is no indication from the evidence of record that an 
MRI, as recommended, was undertaken.  Accordingly, the Board 
is of the opinion that a contemporaneous and thorough VA 
examination is warranted.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Moreover, the veteran underwent a VA examination for TMJ in 
December 1995.  The examination was conducted without review 
of her claims file.  The fact that the VA examination was 
conducted without access to the veteran's claims file renders 
the subject examination inadequate for rating purposes.  See 
e.g., 38 C.F.R. § 4.1 (2000) ("It is ...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history").  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The veteran was seen at VA Medical Center (MC) in April 1996.  
She was diagnosed with TMJ.  It was noted that there were no 
dental records available, but, the veteran's complaint seemed 
to be related to prior dental work done while in the service.  
It was further noted that a dentist needs to examine her to 
make that determination.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000); the Board 
is deferring adjudication of her claim pending a remand of 
the case to the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of TMJ 
dysfunction.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, as indicated by the veteran.

All information, which is not duplicative 
of evidence already of record, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA dental 
examination of the veteran to determine 
the current nature, extent of severity, 
and etiology of her TMJ dysfunction.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies, to include an MRI if 
recommended and with appellant's consent, 
should be conducted.  

Based on examination findings and 
historical records, the examiner should 
give a medical opinion, with full 
rationale, as to whether TMJ dysfunction, 
if any, was caused by dental trauma in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for TMJ dysfunction.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the remaining issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of her claim for service connection.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



